Citation Nr: 1231177	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a September 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the case for further development in November 2011.  As discussed below, the development requested by the Board has been completed, and the claim is now appropriate for appellate review.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had transient symptoms of depression in service. 
 
2.  Symptoms of depression were not chronic in service.

3.  Symptoms of depression have not been continuous since service separation.

4.  The Veteran's currently diagnosed depression is not related to active service.

5.  No baseline level of severity has been established for the Veteran's depression prior to its aggravation by a service-connected disability, and aggravation may not be conceded for the Veteran's depression.

 
CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2008 letter, provided prior to the initial rating decision in this case, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA would attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

A VA opinion was obtained in August 2008 with regard to the question of whether the Veteran's depression was related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2008 VA opinion obtained in this case is adequate as to the question of whether the Veteran's depression is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a contemporaneous psychiatric evaluation of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the evidence of record.  

Following the Board's November 2011 remand, a VA opinion was obtained in March 2012 to address the specific question of whether the Veteran's depression was caused or aggravated by a service-connected disability.  The Board finds that the March 2012 VA opinion is adequate as to the question of whether the Veteran's depression was caused or aggravated by a service-connected disability.  As with the 2008 VA opinion, the March 2012 VA opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Although the VA examiner could not provide an opinion as to the degree of aggravation of depression by the Veteran's service-connected disability, she explained why it was not possible to provide such an opinion.  

It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  
Further, the Court of Appeals for Veterans Claims (Court) indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  

Here, the examiner explained that the Veteran tended to respond to stress with depression, which was also exacerbated by poor coping skills.  Thus, she concluded that when the Veteran was confronted with a diagnosis of asbestos related pleural thickening and fibrosis, he responded with added depression.  This led the examiner to her conclusion that it was more likely than not that the Veteran's lung condition aggravated his depression.  However, with regard to establishing a baseline level for the depression, prior to the aggravation by the service connected disability, the examiner explained that it was not possible because the Veteran had a number of physical conditions which were all contributing to his depression to some degree.  Moreover, she felt that on any given day, a different condition would have a varying contribution to the depression.  Because the examiner thoroughly explained her inability to determine a baseline, which was grounded in the medical evidence of record, the Board finds the opinion to be adequate. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the depression claim has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that there has been substantial compliance with its November 2011 remand directives, and no further development is necessary to decide the claim.  Because he directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Depression

The Veteran contends that his depression began during active service due to physical abuse by superior officers, or, alternatively, that it was caused or aggravated by his service-connected disability (pleural thickening and fibrosis with severe restriction due to asbestos exposure).  Thus, the Board will consider entitlement to service connection for depression on direct and secondary bases, as well as considering whether the Veteran's depression was aggravated by his service connected disability.  

With regard to direct service connection, after a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran did have symptoms of depression during service, the symptoms were not chronic in service, and thus did not mark the onset of a chronic acquired psychiatric disability.  Therefore, for the following reasons, service connection is denied on a direct basis.

A claim was received from the Veteran in April 2007 indicating that he had experienced depression since being assaulted in service.  He also stated that he had problems in service when informed that his grandmother had become terminally ill.

The Veteran's March 1969 enlistment examination report shows a normal psychiatric evaluation, and he did not report any psychiatric symptoms at the time of his enlistment.  Indeed, he checked "no" next to "depression or excessive worry" on his Report of Medical History, completed as part of the enlistment examination.  In November 1970, he was referred for a psychiatric evaluation for determination of suitability for service, as he reported that he did not know if he could handle military service any longer.  He stated that his grandmother was dying of cancer and reported general feelings of anxiety, and his service personnel records show at least one episode of unauthorized absence for a period of 31 days.  In addition, in his May 2008 claim, the Veteran stated that he was being physically abused by his superior officers.

The December 1970 psychiatric evaluation report indicates that the Veteran began having acute nerve problems three months prior.  At that time, he flew back home on emergency leave because his grandmother had been diagnosed with terminal cancer.  However, the Veteran reported that he had nerve problems prior to that situation, and had changed ships four months prior because of nervous problems, which he thought, at the time, were due to the ship itself (at the November 2011 Board hearing, the Veteran testified that he had been physically abused by officers on this ship).  Later, however, the Veteran said he realized that his nervous problems were not due to being on the ship, as the problems continued even after his transfer to a new ship.  He further reported that he could not cope with being told what to do and being around people all the time.  He said that he tried to get away sometimes, but when he couldn't, he became very nervous and felt as though he was going to explode.  This was also the reason he said he quit high school.  After taking the Veteran's history and conducting a mental health evaluation, the psychiatrist assessed personality disorder, passive-aggressive and schizoid.  In addition, the doctor noted that the Veteran was experiencing anxiety and depression of a transient situational type.  The Veteran was administratively separated from active service as unsuitable due to a severe personality disorder.  

Unfortunately, congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

It is noted that the Veteran has already been denied service connection for his personality disorder in a May 2005 rating decision and that issue is not considered to be before the Board.  Rather, this appeal is focused on the Veteran's current acquired psychiatric disability, diagnosed as major depressive disorder.

As described, the service treatment records demonstrate the presence of transient symptoms of situational anxiety and depression, but no chronic psychiatric disorder appears to have ever been diagnosed while the Veteran was in service.  Indeed, at the December 1970 psychiatric evaluation, the Veteran reported four months of "nervousness," following physical abuse by his superiors and discovering that his grandmother was terminally ill, and did not report any psychiatric symptoms prior to that time.  While this might suggest the onset of a chronic psychiatric disability, it is important to note that the medical officer, a psychiatrist, did not actually diagnose chronic depression at that time.  Rather, he specifically found that the Veteran's depressive symptoms were transient and situational in nature.  The Board takes this to be a strong indication that the Veteran's complaints of depression in service were not in fact evidence of the onset of a chronic psychiatric disability in service.

Nevertheless, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
   
As described, the evidence of record does not show that a chronic psychiatric condition was diagnosed during service (other than a personality disorder); nevertheless, a showing of continuity of symptomatology after service may be used to support a finding of chronicity.  38 C.F.R. § 3.303(b).

However, having reviewed the evidence of record, the Board next finds that the weight of the evidence is against a finding that the Veteran's symptoms of depression have been continuous since service separation in December 1970.  Although the Veteran contends, such as in a July 2009 statement, that he was treated for nervousness at the Memphis VA Medical Center in 1971, those records were requested but are not available.  He also reported at a June 2010 VA examination that he tried to commit suicide in 1973 by cutting both his wrists, and was treated at the Memphis VA hospital.  However, those records are also not available.  Following service separation in December 1970, the evidence of record shows no diagnosis or treatment for psychiatric symptoms until 2003, when the Social Security Administration determined that he was eligible for Social Security Disability benefits on the basis of a primary diagnosis of affective/mood disorder.  VA treatment notes from early 2007 indicate that he was treated for mood disorder, later diagnosed as depression, secondary to multiple medical problems.  To the extent that the Veteran did receive treatment in the years after service, the fact remains that even if he did receive psychiatric treatment in the early 1970s, there is no showing of any findings, diagnosis, or treatment for more than 30 years thereafter, which tends to weigh against a finding of continuous symptoms of depression after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Other evidence of record showing that symptoms of depression were not continuous since service are the Veteran's more recent statements made in the context of the current claim that his current depression is caused by his multiple physical ailments, including his service-connected disability.  

While the Veteran is competent to report the onset of his depressive symptoms, his more recent assertions made in the context of the current disability claim of continuous depressive symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertion of continuous depressive symptoms after service is not credible because it is outweighed by other evidence of record that includes the more contemporaneous December 1970 psychiatric evaluation at which depression was not diagnosed, and at which the psychiatrist concluded that the Veteran was experiencing transient and situational depressive symptoms.  Moreover, VA treatment records from 2006, forward, indicate that the Veteran's depression was related to his multiple medical conditions and not to active service.  Indeed, the Veteran did not provide any history of depression related to service at the time he sought treatment at VA beginning in 2006.  The Board finds that the Veteran's failure to mention any history of continuity of depressive symptoms since service or other relationship of depressive symptoms to service when seeking treatment many years later to be more probative than his current assertions of continuity made in the context of a claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, the Board does not find that the evidence sufficiently supports continuity of symptomatology, so as to warrant a grant of service connection.      

Nevertheless, even when service connection cannot be established by continuity of symptomatology, service connection may be warranted if a medical opinion of record links the current disability to the Veteran's military service. 

Here, the Veteran was provided with a VA examination in August 2008 to assess whether his current acquired psychiatric disability was related to his military service.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and psychiatric evaluation of the Veteran.  The examiner assessed major depression secondary to physical conditions.  The 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  In addition, in June 2010, the VA examiner opined that the Veteran's depression seemed to be linked to his multiple and serious medical conditions, and not to the passive aggressive personality disorder he was diagnosed with in service.  

Moreover, there have been no physicians who have related the Veteran's current depression to his active service.  Thus, the probative nexus opinions on file weigh against a finding of direct service connection for depression.

The Veteran also contends that his depression is the direct result of his service-connected lung disability.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). 
  
The provisions of 38 C.F.R. § 3.310  were amended effective October 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 
  
Here, the Veteran's claim for service connection was received in 2008, and therefore the aforementioned regulations apply to his claim.  What this means is that for service connection to be granted for his major depressive disorder based on aggravation, a baseline level must be established by medical evidence for the major depressive disorder prior to it being aggravated by his service connected lung condition.

As will be described, such medical evidence is lacking in this case.

The Veteran is service connected for pleural thickening and fibrosis with severe restriction due to asbestos exposure, which is his only service connected disability.      
Unfortunately, while the recent medical evidence may suggest that the Veteran's depression was aggravated by his service-connected lung disability, there has been no establishment of a baseline level of severity for the depression prior to it being aggravated.  This is the critical requirement to establish service connection on the basis of aggravation; and without it, service connection will not be granted on such a theory.  Here, a VA opinion was obtained in March 2012 with regard to the question of whether the Veteran's depression was caused or aggravated by his service-connected lung disability.  The VA psychologist reviewed the claims file and concluded that the Veteran had depression prior to the development of his physical conditions, but that, given that the Veteran tended to respond to stress with depression and has poor coping skills, it is quite reasonable and more likely than not that he responded to asbestos related pleural thickening and fibrosis with severe restriction with even more depression.  Hence, the VA psychologist opined that the depression was more likely than not aggravated in part by the lung condition.  However, the VA doctor went on to state that she could not quantify the degree of aggravation without resort to mere speculation, primarily because the Veteran had more than one physical condition contributing to his depression.  The psychologist explained that all of the Veteran's physical conditions no doubt provide for some degree or portion of the depression in varying measures on different days at different times.  Moreover, the doctor stated that this would be further complicated by his other life and situational stress that would also impact his depression.  

As mentioned above, the Veteran's VA treatment providers have also attributed the Veteran's depression to multiple medical conditions.  Moreover, a June 2010 VA psychiatric examiner opined that the Veteran's depression seemed to be linked to his multiple and serious medical conditions, and the August 2008 VA examiner also assessed major depression secondary to physical conditions.  However, none of the physicians have provided a baseline level of severity of the depression prior to aggravation by the service-connected lung disability.  Therefore, VA cannot concede that a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition occurred, and for that reason, the claim for service connection on a secondary basis cannot be granted.  

In this case, the record of evidence indicates that the Veteran experienced transient symptoms of depression during service, but that those symptoms were not chronic in service, and the evidence did not establish that the Veteran experienced continuous depressive symptomatology since service.  The competent evidence of record has also failed to establish a link between the Veteran's depression and his active military service.  Moreover, a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition of his depression by a service-connected disability, cannot be established as the baseline level of severity of the depression prior to aggravation has not been established by the medical evidence, as required by VA regulations.  For these reasons, service connection for depression must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for depression, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for depression is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


